Citation Nr: 1313321	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  12-04 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of frostbite of the lower extremities.

4.  Entitlement to an initial disability evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from September 1950 to June 1952.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 (hearing loss, tinnitus and residuals of frostbite claims) and May 2011 (PTSD claim) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

A TDIU claim is part of an increased rating claim when it is raised by the record.  Rice v. Shinseki 22 Vet. App. 447 (2009).  For reasons discussed at greater length in the remand below, entitlement to TDIU has thus been raised by the record, and is added to the issue section above.  

In March 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving the benefit of the doubt in the Veteran's favor, hearing loss is related to service.

2.  Resolving the benefit of the doubt in the Veteran's favor, tinnitus is related to service.

3.  Residuals of frostbite of the lower extremities are related to service.

4.  The Veteran's PTSD is manifested by symptoms to include sleep disturbance, anxiety and depression.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A (West 2002) 38 C.F.R. §§ 3.303, 3.304 (2012).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A (West 2002) 38 C.F.R. §§ 3.303, 3.304 (2012).

3.  The criteria for service connection for cold injury residuals of the lower extremities are met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002) 38 C.F.R. §§ 3.303, 3.304 (2012).

4.  The criteria for an initial 30 percent rating, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Veteran's service connection claims are granted in full and the Veteran has only requested a 30 percent rating for PTSD.  See AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77  . 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

When there is evidence that the Veteran engaged in combat, satisfactory lay or other evidence of an injury sustained in the line of such duty shall be accepted as sufficient proof of in-service incurrence if the evidence is consistent with the circumstances of service, even when there is no official record of service incurrence of the injury. 38 U.S.C.A. § 1154(b) (West 2002). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Hearing Loss and Tinnitus

At the outset, it is noted that the Veteran is shown to have served as an infantryman in combat during the Korean War.  He has testified that he was often exposed to mortar and gun fire and his service appears to be consistent with this assertion.
The Veteran's contentions of noise exposure are credible and consistent with the circumstances of his service, as indicated in official military records.  See 38 U.S.C.A. § 1154(b).  In-service noise exposure is conceded.

Service treatment records are silent as to any complaints of or treatment for hearing loss or tinnitus.  On separation, the Veteran was only afforded a whisper test, which was normal.  

In his December 2009 claim for compensation, the Veteran stated that his hearing loss and tinnitus began in January 1952.

The Veteran was afforded a VA examination in February 2010, in connection with his initial claim.  The Veteran was diagnosed with mild sloping to severe sensorineural hearing loss with good word recognition at an amplified noise level.  The examiner opined that the Veteran's hearing loss and tinnitus were less likely than not due to active duty noise exposure, largely due to the fact that the Veteran reported that the onset of hearing loss and tinnitus occurred approximately twenty years prior, which was many years after service.  

In his February 2012 VA-9 substantive appeal, the Veteran explained that he experienced hearing loss and ringing in his ears since serving as an infantryman in Korea.  He described in-service exposure to mortar fire, artillery fire, hand grenades, and small arms fire.  

During his March 2013 videoconference hearing, the Veteran testified that he was exposed to mortar fire regularly as well as machinegun and rifle fire.  He explained that his hearing loss began at that time.  The Veteran said that he had ringing in his ears intermittently since his service.

The preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

The evidence does not support such a conclusion.  

Although the VA examiner opined that the Veteran's hearing loss and tinnitus were not related to service, this finding is inconsistent with the Veteran's hazardous noise exposure.  Moreover, the examiner's opinion was based on a single isolated claim that hearing loss and tinnitus began twenty years prior, while the rest of the record includes the Veteran's consistent claims that his symptoms began in service.  Therefore, the Board finds that the examiner's opinion regarding nexus is of limited probative value.  

The Veteran is competent to report his observations of diminished hearing acuity and tinnitus during and since service and he is found to be credible.  
The evidence of record is, at least, in relative equipoise, and service connection for hearing loss and tinnitus is warranted.  

Residuals of Frostbite of the Lower Extremities

The Veteran asserts that exposure to cold during service resulted in numbness and other symptoms thereafter.  Service treatment records do not demonstrate injury to or treatment for frostbite.  As above, however,  the Veteran is found to be credible and his claims that he was exposed to cold weather are consistent with his combat service in Korea.  38 U.S.C.A. § 1154(b).  Thus, the Veteran's assertions alone are adequate to demonstrate an in-service incurrence of frostbite.

Included in the Veteran's claims file is a January 2012 private treatment note from Dr. R.B. in which he notes that the Veteran's neuropathy is the result of his thermal injury to the feet during military service.  Dr. R.B. continued that, while there may be some overlap with his diabetes symptoms,  the Veteran had experienced foot symptoms some time before the onset of his diabetes.  

During his March 2013 videoconference hearing, the Veteran explained that he was exposed to extreme cold and that he witnessed his feet change colors and experienced tingling and numbness in his feet during service.  He stated that after service he had no feeling in his feet and would walk on tacks at work without noticing.  He explained that he has experienced numbness in his lower extremities since service.  He stated that he walked with a cane and that when he took his boots off during service his feet were pink and purple and remained that way for years.  

The lay and medical evidence weigh in favor of service connection.

The Veteran is competent to testify as to symptoms such as numbness and tingling of the feet and change of coloration.  Moreover, the Veteran's private physician also opined that there was a relationship between the Veteran's symptoms and his service.  

While Dr. R.B. states that some of the Veteran's symptoms may be due to diabetes, such does not preclude service connection.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Giving the Veteran the benefit of doubt, as the law requires, there is evidence of an in-service injury, a diagnosis of a current disability, and medical evidence which links the Veteran's symptoms to that injury.  In any event, VA has not shown by a preponderance of the evidence that service connection should be denied.  Accordingly, service connection for residuals of frostbite of the lower extremities is warranted.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating,  evaluation of the medical evidence since the award of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran seeks an evaluation of 30 percent for PTSD.  See March 2013 Hearing Transcript.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:

A 10 percent disability rating is assigned for a psychiatric disorder (including PTSD) when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411.

A 30 percent disability rating is warranted where occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events), is demonstrated. 

The Global Assessment of Functioning (GAF) is a scale which reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF score of 70 to 61 reflects some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (E.G. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.)  

A December 2010 treatment note shows the Veteran's explanation that he experienced no symptoms for many years after service but that in the past several years he had problems sleeping, nightmares, and cried easily.  The Veteran was noted as having a pleasant but anxious affect, he had a logical thought process and denied suicidal or homicidal ideation.  Insight and judgment appeared to be intact.  A diagnosis of PTSD and a GAF score of 70 were assigned.

In a January 2011 psychiatric evaluation, mental status examination revealed that the Veteran was nervous and anxious, thought process was linear, logical, and goal directed, affect was very anxious and moderately dysphoric.  The Veteran denied suicidal or homicidal ideation.  A GAF score of 50 to 55 "possibly lower" was assigned.  

At a VA examination in May 2011, the Veteran reported that he had a good relationship with his wife of nearly sixty years and a strained relationship with his son who was in jail.  He explained that he was now caring for his two grandchildren as a result of his son's incarceration.  The Veteran stated that he had been fired from jobs due to his bad attitude and was only able to help as a van driver at a licensed care facility.  The Veteran reported that he had only one friend who lived in Los Angeles.  He  noted that he did not seek out close friends, which appeared to be a pattern since combat.  

There was no history of suicide attempts and no history of instigating an assault.  The Veteran explained that he was retired and spent his time managing household tasks and caring for his wife and grandchildren.  Psychiatric examination revealed that the Veteran had rapid speech, and that he was cooperative, attentive, and had a full affect but was tearful multiple times throughout the interview and was clearly anxious throughout.

The Veteran's mood was anxious and dysphoric, orientation was intact, and thought process was unremarkable.  Sleep impairment was noted, there were no hallucinations, ritualistic behavior, panic attacks, homicidal or suicidal thoughts and the Veteran demonstrated good impulse control.  The examiner noted that symptoms were mild and re-experiencing and avoidance symptoms occurred weekly primarily, with arousal symptoms occurring daily.  The examiner diagnosed PTSD, delayed onset, and assigned a GAF score of 60.  

In a May 2011 Vet Center treatment note the Veteran is shown to have reported that he had not slept since his compensation and pension examination.  

In a June 2011 Vet Center treatment note the Veteran described trouble holding down jobs due to his PTSD symptoms after Korea.  

In a January 2012 VA medical center treatment note, the Veteran explained that his medications were helping some of his symptoms.  Mental status examination revealed normal thought process, anxiety, and tearfulness.  The Veteran denied suicidal and homicidal ideation.  

In a November 2012 VA treatment note, the Veteran's social worker explained that the Veteran could not walk into offices without looking both ways down the hall.  He described intrusive thoughts.  The Veteran explained that he had to force himself to go out in public for the sake of his grandchildren.  It was noted that the Veteran suffered from guilt, anger, depression, sleep disturbance, anxiety and PTSD.  

The evidence, taken as a whole, warrants a disability evaluation of 30 percent for the Veteran's PTSD.  

Significantly, while the Veteran's VA examiner found symptoms more aligned with the 10 percent rating, it is clear from the Veteran's Vet Center records that his symptoms are more severe than he reported at the time of his examination and that he was very nervous during his examination.

The record does not demonstrate, and the Veteran does not assert, that a disability rating in excess 30 percent is warranted.  

The evidence shows that the Veteran has generally functioned satisfactorily with routine behavior and self care as described in the 30 percent rating criteria.  The Veteran is not shown at any time to have circumstantial, circumlocutory or stereotyped speech, panic attacks, impaired judgment, impaired abstract thinking or disturbances in motivation and mood or similar symptoms to those described in the higher 50 percent disability evaluation.  Moreover, while the Veteran's GAF scores vary significantly, between 50 and 70, when taken as a whole, a 30 percent disability rating most closely approximates the Veteran's PTSD symptoms.  

A disability rating of 30 percent is warranted.

Additional Considerations

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  The Board finds that the disability picture presented by the Veteran's PTSD is appropriately contemplated by the rating schedule and referral for consideration of an extraschedular evaluation is not warranted.  Thun.








ORDER

Entitlement to service connection for hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for residuals of frostbite of the lower extremities is granted.

Entitlement to an initial disability evaluation of 30 percent for PTSD is granted.


REMAND

A TDIU claim is part of an increased rating claim when it is raised by the record.  Rice v. Shinseki 22 Vet. App. 447 (2009).  On multiple occasions, the Veteran is shown to have expressed that his PTSD symptoms rendered him unable to hold down a job.  See February 2010 VA examination, February 2012 VA-9 Substantive Appeal and June 2012 Informal Hearing Presentation.  

A TDIU rating may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Following this decision, the Veteran will have an assigned disability rating of 30 percent, which does not meet the rating criteria for TDIU.  However, in this decision, service connection for hearing loss, tinnitus, and residuals of frostbite have been granted, for which no ratings have been assigned.  The Veteran's new combined disability rating will determine whether he meets the schedular requirements for a TDIU claim.  

In any event, the Board finds that the issue of TDIU is raised by the record.  If, after ratings are assigned for the now service-connected additional disabilities, the schedular criteria are met, TDIU is to be considered on that basis.  If not, TDIU is to be considered on an extra schedular basis.

Accordingly, the case is REMANDED for the following action:

1.  Undertake all necessary development on the claim for a TDIU.  This must include providing proper notice, obtaining all pertinent records, and scheduling the Veteran for a VA examination to ascertain whether the service-connected disabilities alone preclude him from performing all forms of substantially gainful employment. 

2.  Thereafter, and once disability ratings for hearing loss, tinnitus and cold injury residuals are in place, conduct any further development as may be warranted for adjudication of the TDIU claim.  

3.  Adjudicate the TDIU claim.  

4.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) and allow an appropriate period of time for them to respond. 

Thereafter, if indicated, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


